Citation Nr: 1209032	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Whether the character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits under 38 U.S.C., Chapter 17 .



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The claimant/ appellant served on active duty from January 1979 to December 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 administrative decision by the Denver, Colorado VA Regional Office (RO) that determined de novo that the character of the appellant's discharge was dishonorable, and that he was not entitled to VA healthcare benefits under Chapter 17, Title 38, United States Code. 

The issue has been recharacterized to reflect the specific benefit sought by the appellant when he filed the claim giving rise to the administrative decision that is the subject of the instant appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In his claim leading to the administrative decision on appeal the appellant stated, "I request [the RO] make a review of my character of service of my Administrative decision so I can become ruled eligible for VA medical benefits ASAP."  

For purposes of further discussion a brief outline of prior pertinent history in this matter is necessary.  The appellant received a discharge from active duty characterized as "under other than honorable conditions"; the narrative reason for separation is stated "misconduct: frequent involvement".  Thereafter, in 1987, the appellant filed a claim for VA Loan Guaranty benefits.  In January 1988 the RO issued an Administrative decision that determined that the appellant's discharge was under dishonorable conditions due to willful and persistent misconduct and a bar to all VA benefits other than hospital care or related benefits under Title 38, Chapter 17, U.S. Code.  The 1988 Administrative decision (noting that Chapter 17 benefits are barred if an other than honorable discharge was under one of the Statutory bars in 38 C.F.R. § 3.12(c)) specifically found (and the appellant was so advised by letter) that the appellant was entitled to Chapter 17 benefits for any service-connected disability.  That decision was not appealed, and is final.

Notwithstanding (or noting) the 1988 Administrative decision, the March 2008 Administrative decision on appeal specifically held (on de novo consideration, and without any finding of error (CUE) in the prior final decision) that the appellant is not entitled to VA healthcare benefits for service-connected disability.  [Significantly, the August 2008 statement of the case (SOC) in this matter refers to the appellant's separation due to court-martial as a statutory bar to the benefit sought.  There are two observations that must be made in that regard:  (1) The listed reason for separation was frequent (willful and persistent) misconduct.  (2) There is a distinction between discharge pursuant to general court-martial (the statutory bar to VA benefits) and special court-martial (the type of court martial here).]

Accordingly, it appears from the record that the matter presently on appeal is whether the RO has terminated (without adequate explanation) a benefit that was granted by a prior final administrative decision (without a finding of CUE in the prior administrative decision).  This would be a violation of due process.  Hence, clarification and corrective action is required.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record, in particular the January 1988 administrative decision that granted the appellant entitlement to VA healthcare benefits for service-connected disabilities and the Board's observations above, and reconsider the March 2008 determination that the appellant is not entitled to VA healthcare for service-connected disabilities, reconciling the two administrative decisions (and with consideration of statutory and regulatory provisions regarding finality).   The appellant should be advised of the decision. 
If entitlement to Chapter 17 benefits for service connected disability is denied, the RO should issue an appropriate supplemental SOC (that encompasses both finality of prior VA administrative decisions and 38 C.F.R. § 3.360(b) and 38 C.F.R. § 3.12(c) in light of the observations above).  The appellant and his representative should have the opportunity to respond.  

If entitlement to VA healthcare for service connected disabilities is recognized, the appellant should be asked whether such determination satisfies his claim/appeal.  If not, and if he seeks entitlement to other VA benefits, such matter should be developed (with appropriate notice for claims to reopen) and readjudicated as a claim to reopen (in light of the 1988 Administrative decision).  If it is a denial, the RO should issue an appropriate SSOC, afford the appellant and his representative opportunity to respond, and return the matter to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

